Citation Nr: 0516103	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  He was awarded the Vietnam Campaign Medal and 
his occupational specialty was listed as supply clerk.  

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from June 1999 and April 2002 
rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  In June 1999 the RO denied that new and material 
evidence had been submitted to reopen a claim for service 
connection for post-traumatic stress disorder (PTSD).  The RO 
decision from April 2002 denied service connection for 
schizophrenia.  

In February 2001 the Board remanded the veteran's claim to 
reopen his claim for service connection for PTSD for further 
development.  After the RO performed the necessary 
development the Board reopened the veteran's claim for 
service connection for PTSD in a decision dated in September 
2003.  The September 2003 decision then remanded the two 
service-connection claims, one for schizophrenia and one for 
PTSD, to the RO for further development.  After the requested 
development was completed the RO denied service connection 
for both claims.


FINDINGS OF FACT

1.  Paranoid schizophrenia was not present in service nor was 
it manifested within one year of separation from service.

2.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.




CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred or aggravated during the 
veteran's service, and the service incurrence of psychosis 
may not be presumed.  38 U.S.C.A. § 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

A.  Schizophrenia

The veteran asserts that his paranoid schizophrenia is due to 
his service.

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the 
specified disease becomes manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records include a Report of 
Psychiatric Evaluation from September 1969 that reflected a 
diagnosis of antisocial personality, chronic, severe, 
manifested by antisocial acting out with physical abusiveness 
and no regard for any authorities.  It was also noted that 
there were no disqualifying mental defects sufficient to 
warrant disposition through medical channels and that the 
veteran met retention standards.  The examiner recommended, 
however, that the veteran should be separated from service 
due to his negative attitude, poor job performance, and 
rejections of rehabilitative measures.  The veteran checked 
the boxes for "Frequent or Terrifying Nightmares," 
"Depression or Excessive Worry," "Loss of Memory or 
Amnesia," and, "Nervous Trouble of Any Sort," on his 
separation report of medical history.  However, the veteran's 
separation examination notes that he was psychologically 
"Normal."  There was no diagnosis of schizophrenia.

Post-service medical evidence relevant to the veteran's claim 
for service connection for schizophrenia includes VA progress 
notes from March and April 1973.  There are also progress 
notes from the South Carolina Department of Corrections 
(SCDC) Health Services from April 1994; June 1997; February, 
May, June, and August 1998; January, April, May, and July 
1999; May, August, October, and November 2000; and January, 
March and April of 2001.  Finally, there are two reviews of 
the veteran's claims file by a VA examiner in July and 
December 2004.

The first VA progress note, from March 1973, reflected a 
diagnosis of psychotic depression, psychoneuroses.  

The first of three VA progress notes from April 1973, showed 
that the veteran was diagnosed with schizophrenic reaction, 
paranoid.  The second also contained a provisional diagnosis 
of schizophrenic reaction.  A third April 1973 VA progress 
note showed schizophrenia, paranoid, with depression.  

SCDC progress notes from June 1997; February, May, June, and 
August 1998; and January 1999 reported that the veteran was 
diagnosed with schizophrenia, paranoid type, by history.  
Other SCDC progress notes from April, May, and July 1999, 
showed that schizophrenia was ruled out.  Finally, SCDC 
progress notes from April 1994; May, August, and November 
2000; and January, March, April, May, and June 2001 
specifically noted schizophrenia.  A SCDC progress note from 
August 2001 showed the veteran had a mood disorder.  

A VA examiner reviewed the veteran's claims file in July and 
December 2004.  The examiner was unable to examine the 
veteran because the veteran was incarcerated.  Upon review of 
the claims file in July the examiner found that the veteran 
has been given the diagnosis of schizophrenia since his 
release from military service and that there was no clear 
evidence of active psychosis during active duty.  The 
examiner noted inconsistencies in the report throughout the 
years.  He believed it would be impossible to give a 
definitive diagnosis in this case based upon review of the 
chart but he saw no evidence that the veteran's schizophrenia 
had an onset during, or was exacerbated by, the veteran's 
active duty military service.  

The second VA examiner review of the claims file, from 
December 2004, restated that there was no evidence of 
psychotic disorder beginning during active duty.  The 
examiner said that there was no change in his opinion since 
reviewing the claims file in July 2004.  It also noted that 
the veteran was supposed to come for an interview on November 
24, 2004, and that the veteran did not attend the interview.

The Board finds that service connection for schizophrenia is 
not warranted.  The September 1969 Report of Psychiatric 
Evaluation did not show a diagnosis of schizophrenia, and the 
veteran's separation examination showed that he was 
psychologically evaluated as "Normal."  There is therefore 
no record of in-service onset of the veteran's schizophrenia.  
There is also no evidence of any manifestations of 
schizophrenia within the one-year presumptive period.  The 
first medical evidence of schizophrenia comes in 1973, over 3 
years after the veteran's separation from active service.  
This somewhat lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's schizophrenia is related to 
service.  Indeed, the July and December reviews of the claims 
file by a VA examiner suggest that no acquired psychiatric 
disorder was present during service.  The claim must 
therefore be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  


B.  PTSD

The veteran asserts that his PTSD is related to his service 
in Vietnam.  The stressors detailed in the veteran's stressor 
statement indicate that he was attached to the 44th Medical 
Group when he saw his "best friend" get his stomach blown 
out by the First Sergeant in May 1969 at Cam Ranh Bay.  He 
further asserted that he was in the stockade for 60 days 
during which time he did not get any sleep and that when he 
asked for medical help he was refused.  He said that he kept 
seeing his friend with his stomach blown out and kept seeing 
himself in the stockade with mortar rounds falling all over 
the place.  .

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
presence or absence of a stressor in this case is a 
downstream issue in that it is not relevant unless and until 
PTSD is confirmed

The veteran's service medical records include a Report of 
Psychiatric Evaluation from September 1969 that showed he had 
an antisocial personality, chronic, severe, manifested by 
antisocial acting out with physical abusiveness and no regard 
for any authorities.  It was also noted that there were no 
disqualifying mental defects sufficient to warrant 
disposition through medical channels and that the veteran met 
retention standards.  The examiner recommended, however, that 
the veteran should be separated from service due to his 
negative attitude, poor job performance, and rejections of 
rehabilitative measures.  The veteran checked the boxes for 
"Frequent or Terrifying Nightmares," "Depression or 
Excessive Worry," "Loss of Memory or Amnesia," and, 
"Nervous Trouble of Any Sort," on his separation report of 
medical history.  However, the report of the veteran's 
separation examination notes that he was psychologically 
"Normal."  There was no diagnosis of PTSD.

The veteran's post-service medical records relevant to his 
claim for service connection for PTSD include progress notes 
from the South Carolina Department of Corrections (SCDC) 
Health Services from January, April, May and July 1999, as 
well as August 2000.  There are also two reviews of the 
veteran's claims file by a VA examiner in July and December 
2004.

The January 1999 SCDC progress note showed the veteran was 
given an assessment of PTSD.  A second SCDC progress note 
from April 1999, however, shows that PTSD was ruled out.  May 
1999 and July 1999 SCDC progress notes also ruled out PTSD.  
Finally, a progress note from August 2000 diagnosed the 
veteran with paranoid schizophrenia and it was stated that 
the veteran seemed to be having symptoms of PTSD concerning 
his Vietnam tour as well as feelings of paranoia and 
withdrawal, which were symptomatic of his diagnosis.

A VA examiner reviewed the claims file in July and December 
2004.  Upon review of the claims file in July 2004 the 
examiner determined that the veteran did not meet the 
criteria for PTSD.  He stated that there was no clear 
evidence to indicate that the veteran met Criteria IV 
diagnosis of PTSD, that there were some symptoms consistent 
with PTSD documented throughout the record involving Vietnam, 
but in no place in the record were there sufficient symptoms 
documented to support a diagnosis of PTSD.

The second review of the claims file by a VA medical 
examiner, from December 2004, showed no change in the 
examiner's opinion from the July 2004 review.  

The Board notes that there was an assessment of PTSD in 
January 1999.  However, subsequent SCDC progress note ruled 
out a diagnosis of PTSD on three occasions, and a fourth 
progress note stopped short of diagnosing the veteran with 
PTSD, noting only that he did exhibit some symptoms.  Review 
of the claims file by a VA examiner on two occasions showed 
that there were insufficient symptoms to support a diagnosis 
of PTSD.

The Board finds that service connection for PTSD is not 
warranted because there is no current diagnosis of PTSD.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, 
the veteran's claim must be denied.

The Board has considered the veteran's lay statements 
regarding his flashbacks, nightmares, and nervousness.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2001 and October 2002.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

With respect to element (4), the Board notes that the AMC's 
April 2001 and October 2002 letters each contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was also asked to tell VA about any 
other records that might exist to support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a February 2003 statement of the case 
(SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for schizophrenia is denied.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


